DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 14 June 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejection of 15 March 2022 has been withdrawn. 
Reasons for Allowance
Claims 1, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Pi (US2016/0022160) teaches a photoelectric conversion circuit, a differential signal conversion circuit and the first and second differential signal is an integration signal of the current signals in first and second phase ([0040]), and a subtraction amplifier ([0040]), as well as details of useful signal ([0045]) and a background signal ([0041]), and further teaches first differential signal generation circuit is in parallel with second differential signal generation circuit (Fig. 5A).
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “the first differential signal generation circuit comprises a first and second integration circuit, the second differential signal generation circuit comprises a third and a fourth integration circuit, each of the integration circuits comprises a capacitor and a switch and  switches, transconductance amplifier, and detailed arrangement of components” in combination with the rest of the limitations of independent claim(s) 1 and 20.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate the limitation in order to produce the claimed invention.  Furthermore, such a configuration allows improvement of a signal to noise ratio ([0013]) and suppress common mode noise from the ambient ([0084]) advantages claimed by present invention.
Therefore, claim(s) 1 and 20 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793